DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-23, 25-32, 34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrouy et al. (US 2008/0002260).
Regarding Claim 18, Arrouy discloses an optical article comprising a substrate (Abstract, Paragraph 0023) having at least one main face (Paragraph 0030)  successively coated with:
a monolayer sub-layer having a thickness higher than or equal to 100 nm (Paragraph 0058, lines 13-15, sub-layer ≥ 100 nm), and
a multilayer interferential coating comprising a stack of at least one high refractive index layer (Paragraph 0030, “interference” coatings are well known in the art to consist of alternating high and low refractive index layers) having a refractive index higher than 1.55 (Paragraph 0062, lines 7-10) and at least one low refractive index layer having a refractive index of 1.55 or less (Paragraph 0062, lines 1-7), 
wherein the ratio:
RD = (thickness of the outermost low refractive index layer(s) of the interferential coating)/(thickness of the outermost high refractive index layer(s) of the interferential coating) is higher than or equal to 2 (Paragraph 0069, lines 1-9), 
the outermost high refractive index layer(s) of the interferential coating do(es) not comprise TiO2 (Paragraph 0065, lines 1-7, PrTiO3), and the outermost low refractive index layer(s) of the interferential coating is (are) deposited without ionic assistance (Paragraph 0041, lines 1-2, layers are deposited by vacuum deposition).
Additionally:
Claim 18 is a product-by-process claim (the outermost low refractive index layer(s) of the interferential coating is (are) deposited without ionic assistance) and is therefore rejected since the product of claim 18 (an optical article) was rejected 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 19, Arrouy discloses as is set forth above and further discloses 
wherein the ratio RD is higher than or equal to 2.25 (Paragraph 0069, lines 7-9, higher than or equal to 2.5).
Regarding Claim 20, Arrouy discloses as is set forth above and further discloses 
wherein the ratio RD is higher than or equal to 2.5 (Paragraph 0069, lines 7-9, higher than or equal to 2.5).
Regarding Claim 21, Arrouy discloses as is set forth above and further discloses 
wherein the sub-layer has a thickness higher than or equal to 120 nm (Paragraph 0081, lines 1-3, higher than or equal to ≥ 120 nm).
Regarding Claim 22, Arrouy discloses as is set forth above and further discloses 
wherein the sub-layer is a SiO2-based layer (Paragraphs 0084-0086, a multi-layer sub-layer consisting of at least one SiO2 layer).
Regarding Claim 23, Arrouy discloses as is set forth above and further discloses 
 wherein the sub-layer is in direct contact with the interferential coating (Paragraph 0077, lines 6-11).
Regarding Claim 25, Arrouy discloses as is set forth above and further discloses 
wherein the deposition of the sub-layer is conducted in a vacuum chamber in which at least one supplementary gas is supplied during said deposition (Paragraphs 0199 and 0217, IPC pre-treatment of the substrate using gas atoms).
Additionally:
Claim 25 is a product-by-process claim (wherein the deposition of the sub-layer is conducted in a vacuum chamber in which at least one supplementary gas is supplied during said deposition) and is therefore rejected since the product of claim 18 (an optical article) was rejected by Arrouy.  Only the finished (an optical article) has been given patentable weight. The process limitations are not given any significant patentable weight as per MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 26, Arrouy discloses as is set forth above and further discloses 
wherein the residual color displayed by said interferential coating has a hue angle h ranging from 40° to 300° (Paragraph 0221, Table 2, values for h range from 130 to 159 degrees, therefore the condition is met).
Regarding Claim 27, Arrouy discloses as is set forth above and further discloses 
wherein the high refractive index layers of the interferential coating comprise at least one material selected from Ta2O5 (Paragraph 0063), Nb2O5, PrTiO3 (Paragraph 0063), ZrO2 (Paragraph 0063) and Y203 (Paragraph 0063).
Regarding Claim 28, Arrouy discloses as is set forth above and further discloses wherein the interferential coating does not comprise any layer comprising titanium oxide (Paragraphs 0065-0066, PrTiO3 is used instead of TiO2).
Regarding Claim 29, Arrouy discloses as is set forth above and further discloses wherein the interferential coating comprises at least one electrically conductive layer (Paragraphs 0096-0097).
Regarding Claim 30, Arrouy discloses as is set forth above and further discloses wherein the interferential coating is an anti-reflection coating (Paragraphs 0029-0030).
Regarding Claim 31, Arrouy discloses as is set forth above and further discloses wherein the sub-layer has a thickness lower than or equal to 355 nm (Paragraph 0081, lines 3-4, preferably lower than 200 nm).
Regarding Claim 32, Arrouy discloses as is set forth above and further discloses wherein the total thickness of the interferential coating plus the thickness of the sub-layer is lower than or equal to 500 nm (Paragraph 0081, lines 3-4, sub-layer is 
Regarding Claim 34, Arrouy discloses as is set forth above and further discloses 
wherein the optical article is an ophthalmic lens (Paragraph 0102, lines 3-4).
Regarding Claim 36, Arrouy discloses as is set forth above and further discloses wherein
 a method of manufacturing the optical article of claim 18, comprising: providing an optical article comprising a substrate (Abstract, Paragraph 0023) having at least one main face (Paragraph 0030);
depositing (Paragraph 0041) onto a main surface (Paragraph 0030, one main face) of the substrate a sub-layer having an exposed surface and a thickness higher than or equal to 100 nm (Paragraph 0058, lines 13-15, sub-layer ≥ 100 nm); and depositing onto said exposed surface of the sub-layer a multilayer interferential coating (Paragraph 0030) comprising at least one high refractive index layer having a refractive index higher than 1.55 (Paragraph 0062, lines 7-10) and at least one low refractive index layer having a refractive index of 1.55 or less (Paragraph 0062, lines 1-7), in which the outermost high refractive index layer(s) of the interferential coating do(es) not comprise TiO2 (Paragraph 0065, lines 1-7, PrTiO3), the outermost low refractive index layer(s) of the interferential coating is (are) deposited without 
RD = (thickness of the outermost low refractive index layer(s) of the interferential coating)/(thickness of the outermost high refractive index layer(s) of the interferential coating) is higher than or equal to 2 (Paragraph 0069, lines 1-9).
Claim 18 is a product-by-process claim (the outermost low refractive index layer(s) of the interferential coating is (are) deposited without ionic assistance) and is therefore rejected since the product of claim 18 (an optical article) was rejected by Arrouy.  Only the finished (an optical article) has been given patentable weight. The process limitations are not given any significant patentable weight as per MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 37, Arrouy discloses as is set forth above and further discloses 
the method of claim 36, wherein the exposed surface of the sub-layer has been submitted to an ionic bombardment treatment prior to depositing said multilayer interferential coating, and wherein the deposition of the sub-layer is conducted in a vacuum chamber in which at least one supplementary gas is supplied during 
Claim 18 (on which claim 36 is dependent) is a product-by-process claim (the outermost low refractive index layer(s) of the interferential coating is (are) deposited without ionic assistance) and is therefore rejected since the product of claim 18 (an optical article) was rejected by Arrouy.  Only the finished (an optical article) has been given patentable weight. The process limitations are not given any significant patentable weight as per MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Allowable Subject Matter
Claims 24, 33, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 24, none of the prior art either alone or in combination disclose or teach of an optical article specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the high refractive index layers of the interferential coating have a refractive index lower than or equal to 2.2.
Specifically, with respect to claim 33, none of the prior art either alone or in combination disclose or teach of an optical article specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the interferential coating is applied on the front main face of the optical article, and the average reflectance on the front main face, between 350 nm and a wavelength comprised between 380 nm and 400 nm, weighted by the function W(λ), is lower than 35%, for at least one angle of incidence comprised between 0° and 17°.
Specifically, with respect to claim 35, none of the prior art either alone or in combination disclose or teach of an optical article specifically including, as the distinguishing feature(s) in combination with the other limitations wherein the reflection on said main face is lower than 50% for at least one wavelength in the wavelength range 300-350 nm, at an angle of incidence of 15°.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872